October 21, 1910.
This was an application for a writ of certiorari addressed to the Court in the exercise of its original jurisdiction.
There are two reasons why the writ should be denied.
(1). Because there was no notice of protest served upon J.L. Zeigler the respondent, and
(2). Because there was a substantial compliance with the requirements of the Act.
Petition dismissed.
MR. JUSTICE WOODS. I concur in dismissing the petition on the ground that there was no notice of protest served on J.L. Zeigler, respondent. I dissent, however, from the conclusion that there was a substantial compliance with the statute in filing the statement. The statutory requirement is that the statement made after the election shall include and embrace "all further moneys spent or provided" by the candidate in the election. In limiting the statement to moneyspent and not including money provided, I think Mr. Zeigler did not comply with the statute, and it seems to me to hold that the variance was not substantial opens the door to evasion of a statutory provision vitally affecting the purity of elections. *Page 152